Order entered January 18, 2013




                                            In The




                                     NO. 05-12-00575-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                              V.

         LLOYD WARD & ASSOCIATES P.C. AND LLOYD WARD, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-03357-C

                                           ORDER
       On the Court’s motion,      ORDER this case removed from the submission docket for

January 23, 2013. The case will be set for submission in due course.




                                                   JIM
                                                                JUSTICE